Citation Nr: 0401224	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  99-11509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a higher (compensable) rating for residuals of 
excision of skin cancer of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Regan, Counsel






REMAND

The veteran had active duty from October 1980 to April 1984.

This case came to the Board of Veterans' Appeals (Board) from 
a November 1999 RO decision which granted service connection 
and a noncompensable rating for residuals of excision of skin 
cancer of the right foot; the veteran appealed for a higher 
rating.  In October 2000, the Board remanded this issue to 
the RO for additional action.  A January 2003 Board decision 
denied the veteran's claim for a higher (compensable) rating 
for residuals of excision of skin cancer of the right foot.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By a July 2003 order, the Court 
granted a May 2003 motion by the VA Secretary to vacate the 
Board decision as to this issue and remand the case for 
further action.  

According to the VA Secretary's motion and Court order, the 
Board must further address compliance with legal provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his claim, 
including what portion he is to provide and what portion the 
VA is to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board itself may not provide such notice to the veteran.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim for a higher 
(compensable) rating for residuals of 
excision of skin cancer of the right foot, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claim for a higher 
(compensable) rating for residuals of 
excision of skin cancer of the right foot.  
If the claim is denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


